Title: General Orders, 10 July 1779
From: Washington, George
To: 


        
          Head-Quarters New-Windsor Saturday July 10th 1779.
          Parole Petersburgh—C. Signs Persia Paris—
        
        A General Court Martial to sit next Monday ten ô clock in the forenoon at West-Point for the trial of Lieutenant Colonel Loring & such others as may come before them.
        Colonel Michael Jackson will preside.
        At a brigade General Court-Martial held by order of General Woodford July 2nd—Major Clarke President, John Develin of the 8th Virginia regiment was tried for, “Desertion and attempting to go to the enemy,” found guilty & sentenced to suffer death—two thirds of the Court concuring therein.
        The Commander in Chief confirms the sentence but as it was previous to the Pardon of the 4th instant, the Prisoner is comprehended in the benefit of it.
      